Citation Nr: 0829324	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-12 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
RO in Cleveland, Ohio, which denied service connection for a 
bilateral hearing loss disability.

The veteran testified before the undersigned Veterans Law 
Judge at a March 2008 videoconference hearing.  A transcript 
of that proceeding has been associated with the claims 
folder.  

At the March 2008 hearing, the veteran's representative 
argued that the present issue of hearing loss was 
inextricably intertwined with the issue of tinnitus.  The 
Board notes that although the veteran previously filed a 
service connection claim for tinnitus, the claim was denied 
in a January 2007 RO rating decision.  The veteran did not 
file a timely notice of disagreement and substantive appeal.  
As such, the Board does not have jurisdiction over this 
issue.  However, in light of the veteran's expressed interest 
in continuing to pursue service connection for tinnitus, it 
appears that the veteran would like to file a petition to 
reopen the previously disallowed claim.  Accordingly, this 
undeveloped matter is REFRERED to the AOJ for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

The veteran claims that he currently has a bilateral hearing 
loss disability as a result of in-service noise exposure.  He 
contends that he suffered acoustic trauma on several 
occasions in Vietnam when his base was attacked with rockets 
and mortars.  The record reflects that in-service noise 
exposure has yet to be confirmed by the evidence of record.  

The veteran's DD-214 form shows that the veteran's military 
occupational specialty was a radio teletype operator.  
Service personnel records reveal that he had approximately a 
year of service in Vietnam.  The veteran was awarded the 
Bronze Star, Army Commendation Medal, Vietnam Service Medal 
and the Vietnam Campaign Medal; none of these awards are 
definitive indicators of combat service.  Service personnel 
records show that while in Vietnam, the veteran was assigned 
to the 101st Airborne Division, 501st Signal Battalion, 
Company A.  

In light of the foregoing, the Board finds that further 
evidentiary development is necessary with respect to the 
veteran's claimed combat noise exposure.  The Agency of 
Original Jurisdiction (AOJ) should make reasonable efforts to 
verify the veteran's purported noise exposure by obtaining 
his unit records for the relevant time period.  Alternative 
sources of evidence should also be explored.  

Following the aforementioned evidentiary development, the 
veteran should be scheduled for a VA audiological 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i).  

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007) were interpreted to apply to all aspects of 
claims, to include the assignment of disability rating and 
effective date elements.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  As the record does not reflect that the 
veteran was provided notice in accordance with Dingess, on 
remand, the AOJ should send a corrective VCAA notice to the 
veteran.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) concerning the assignment of 
disability ratings and effective dates.  

2. The AOJ should attempt to verify the 
veteran's claimed combat noise exposure 
through the appropriate channels, to 
include the JSRRC.  Specifically, a 
request should be made to locate unit 
records for the 101st Airborne Division, 
501st Signal Battalion, Company A from 
November 1968 to November 1969.  JSRRC 
should be provided with all pertinent 
information, to include copies of 
personnel records, units of assignment, 
and stressor statements.  If more details 
are required to conduct such a search, 
the veteran should be urged to provide 
the necessary information.  The results 
of such request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the veteran informed of 
any negative results.  

3. The AOJ should also schedule the 
veteran for a VA audiological examination 
to assess the current nature and etiology 
of his bilateral hearing loss.  The 
entire claims folder must be made 
available to the examiner prior to the 
examination.  The examiner must note in 
the examination report that the claims 
folder was reviewed in conjunction with 
the examination.  The examiner should 
take into account the veteran's history 
of surgery for ostosclerosis of the left 
ear and render an opinion as to whether 
the veteran's current hearing loss is at 
least as likely as not (i.e., to at least 
a 50:50 degree of probability) a result 
of in-service noise exposure, or whether 
such a relationship is unlikely (i.e., 
less than a 50:50 degree of probability).  
The examiner should provide a complete 
rationale for any opinion provided.

4.  Thereafter, the AOJ should 
readjudicate the claim for service 
connection for bilateral hearing loss.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

